DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.

Election/Restrictions
In an interview dated 07/20/2022, examiner agreed with applicant that the restriction dated 12/03/2020 should be withdrawn. Therefore, all claims previously withdrawn from consideration (Claims 9-19) are hereinafter being considered. 

Claim Objections
Claim 9 is objected to because of the following informalities:  Line 10 reading “the stopper having a stopper including” should read --the stopper including--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 1 reading “wherein stopper” should read --wherein the stopper--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 has been amended to include the limitation “the second sidewall portion including a plurality of air venting grooves embedded within the interior surface of the second sidewall portion” in Lines 14-15. However, Lines 15-17 go on to state that the second sidewall portion includes “a taper having an inner diameter larger than the outer diameter of the stopper forming a gap between the interior surface of the sidewall and the stopper.” Applicant is combining two different embodiments, the embodiment of Fig. 1 and the embodiment of Figs. 3 and 5A-5C. Having the grooves within a tapered second sidewall portion would render the grooves non-functional and defeat the purpose of having the grooves. Furthermore, nothing in applicant’s specification or drawings suggest that these two different embodiments were ever intended to be combined or could be in such a way as to render all structures functional. Because applicant has combined two embodiments in such a way that renders contribution of one embodiment non-functional, the claims are being found indefinite. Claims 3-5 and 8 are rejected by virtue of their dependence on Claim 1. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabenkort (USPN 5,779,668). 

Re Claim 9, Grabenkort teaches a medical device comprising: a syringe barrel (10) including a sidewall having an interior surface (19) defining a chamber (30) for retaining a liquid as seen in Grabenkort Fig. 2), an open proximal end (16) and a distal end (12) including a distal wall with a tip (14) extending distally therefrom having an open passageway in fluid communication with said chamber (30), the sidewall having a first sidewall portion (portion of barrel 10 not including enlarged diameter portion 20) and a second sidewall portion (20); a plunger rod (39) comprising a proximal end, a distal end and a body extending from the proximal end to the distal end (as seen in Grabenkort Fig. 4), the plunger rod (39) disposed within the chamber (30) and moveable in the proximal and distal direction within the chamber (30); a stopper (34) disposed within the chamber (30) and moveable in the proximal and distal direction within the chamber (30), the stopper (34) including a distal face, a proximal end; and the distal end (12) of the syringe barrel (10) includes the first sidewall portion to form a releasable fluid-tight seal between the stopper (34) and the interior surface (19) of the first sidewall portion of the syringe barrel (10), the open proximal end (16) of the syringe barrel (10) includes the second sidewall portion (20) including a plurality of air venting grooves (22) embedded within the interior surface of the second sidewall portion (20) of the syringe barrel (10) to break the releasable fluid-tight seal between the stopper (34) and the sidewall of the syringe barrel (10) for permitting air to vent from the chamber (30) and preventing liquid from exiting the chamber (30) (Grabenkort Col. 4 Line 12 to Col. 5 Line 23).

Re Claim 10, Grabenkort teaches wherein the stopper (34) forms a releasable fluid-tight seal with the first sidewall portion of the barrel when the distal end of the plunger rod (39) is disposed within the first sidewall portion (Grabenkort Col. 4 Line 12 to Col. 5 Line 23).

Re Claim 11, Grabenkort teaches wherein the stopper (34) breaks the releasable fluid-tight seal between the stopper (34) and the first sidewall portion of the syringe barrel (10) when the distal end of the plunger rod (39) is disposed within the second sidewall portion (20) (Grabenkort Col. 4 Line 12 to Col. 5 Line 23).

Re Claim 12, Grabenkort teaches wherein upon movement of the plunger rod (39) in a distal direction from the second sidewall portion (20) towards the first sidewall portion, the releasable fluid-tight seal is re-formed upon contact of the stopper (34) with the first sidewall portion allowing the liquid within the chamber (30) to be expelled through the open passageway of the tip (14) in fluid communication with said chamber (30) (Grabenkort Col. 4 Line 12 to Col. 5 Line 23).

Re Claim 13, Grabenkort teaches wherein the plurality of air venting grooves (22) may be disposed 1-360° apart (as seen in Grabenkort Fig. 1).

Re Claim 14, Grabenkort teaches wherein the plurality of air venting grooves (22) may be disposed 180° apart (as seen in Grabenkort Fig. 1).

Re Claim 15, Grabenkort teaches wherein the plurality of air venting grooves (22) extends in a direction substantially parallel to a longitudinal axis of the chamber (30) (as seen in Grabenkort Fig. 3).

Re Claim 16, Grabenkort teaches wherein the plurality of air venting grooves (22) have a square shape (as seen in Grabenkort Fig. 1). 

Re Claim 17, Grabenkort teaches wherein the plurality of air venting grooves (22) are disposed along a portion of the second sidewall portion (20) (Grabenkort Figs. 1-3).

Re Claim 18, Grabenkort teaches wherein the plurality of air venting grooves (22) are disposed along an entire length of the second sidewall portion (20) (Grabenkort Figs. 1-3).

Re Claim 19, Grabenkort a method for filling a medical device with liquid, comprising: providing the medical device of Claim 9 (wherein Grabenkort teaches the device of Claim 9); submerging the tip (14) of the syringe barrel (10) in a liquid; drawing an air source and the liquid into the chamber (30) prior to reaching the plurality of air venting grooves (22) embedded within the second sidewall portion (20) of the syringe barrel (10); evacuating the air source from the chamber (30) by moving the plunger rod (39) in a proximal direction past the plurality of air venting grooves (22) embedded within the second sidewall portion (20) of the syringe barrel (10) to allow the stopper (34) to break the releasable fluid-tight seal between the stopper (34) and the interior surface (19) of the first sidewall portion of the syringe barrel (10) for permitting air to vent from the chamber (30) and preventing liquid from exiting the chamber (30); and re-forming the releasable fluid-tight seal upon contact of the stopper (34) with the first sidewall portion allowing the liquid within the chamber (30) to be expelled through the open passageway of the tip (14) in fluid communication with said chamber (30) (Grabenkort Col. 4 Line 12 to Col. 5 Line 23).

Re Claim 22, Grabenkort teaches wherein the plurality of air venting grooves (22) have a square shape (as seen in Grabenkort Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al. (USPGPub 2014/0039462) in view of Lum et al. (USPGPub 2019/0009035) and Grabenkort (USPN 5,779,668).

Re Claim 1, Ingram discloses a medical device (Ingram Figs. 6A-8B) comprising: a syringe barrel (50’) including a sidewall having an interior surface defining a chamber (52) for retaining a liquid, an open proximal end (56) and a distal end (54) including a distal wall (54-1) with a tip (58) extending distally therefrom having an open passageway in fluid communication with said chamber (52), the sidewall (52-1) having a first sidewall portion (52-2) and a second sidewall portion (80) (as seen below in Ingram Annotated Fig. 7B below); a plunger rod (70’) comprising a proximal end (74), a distal end (72) and a body extending from the proximal end (74) to the distal end (72), the plunger rod (70’) disposed within the chamber (52) and moveable in a proximal and distal direction within the chamber (52) (Ingram ¶ 0032-0033); a stopper (75) disposed within the chamber (52) and moveable in the proximal and distal direction within the chamber (52), the stopper (75) having a distal face and a proximal end (as seen in Ingram Annotated Fig. 7B below).
	Ingram further discloses wherein the distal end (54) of the barrel (50’) includes the first sidewall portion (52-2) having an inner diameter (52-3) equal to or smaller than an outer diameter of the stopper (75) to form a releasable fluid-tight seal between the stopper (75) and the interior surface of the first sidewall portion (52-2) of the barrel (50’) (Ingram ¶ 0033), the open proximal end (56) of the barrel (50’) includes the second sidewall portion (80) including a taper (80-3) (wherein vents 80 have a taper, as seen in Fig. 8A) having an inner diameter (80-1) larger than the outer diameter of the stopper (75) (as seen in Ingram Annotated Fig. 2B below) forming a gap (80-2) between the interior surface of the sidewall (52-1) and the stopper (75) to break a releasable seal between the stopper (75) and the sidewall (52-1) of the barrel (50’) for permitting air to vent from the chamber (52) and preventing liquid from exiting the chamber (52), wherein the taper (80-3) of the second sidewall portion (80) is located at the open proximal end (56) of the barrel (50’) defining an air purge zone such that the gap (80-2) exists between the barrel (50’) and the stopper (75) when the stopper (75) is pulled into the taper (80-3) of the air purge zone (Ingram ¶ 0032-0033).
	However, Ingram fails to disclose wherein the inner diameter of the second sidewall portion increases gradually in a proximal direction to the open proximal end, wherein the gap between the interior surface of the sidewall and the stopper increases gradually in a proximal direction to the open proximal end proportionally to said gradual increase of the inner diameter of the second sidewall portion in a proximal direction to the open proximal end, such that the gap increases gradually in a proximal direction to the open proximal end when the gap exists between the barrel and the stopper when the stopper is pulled into the taper of the air purge zone, and an outer diameter of the barrel is the same along each of the first sidewall portion and the second sidewall portion.
	Lum discloses a medical device (Lum Figs. 68-76) comprising a barrel (710) with sidewall (714), wherein the sidewall (714) comprises a first sidewall portion (714-1) and a second sidewall portion (714-2), the second sidewall portion (714-2) having a taper (Lum Annotated Fig. 71 below), wherein the inner diameter of the second sidewall portion (714-2) increases gradually in a proximal direction to an open proximal end (719), and an outer diameter of the barrel (710) is the same along each of the first sidewall portion (714-1) and the second sidewall portion (714-2) (Lum ¶ 0286-0288; Lum Annotated Fig. 71 below). In the present case, it would have been an obvious matter of design choice to modify Ingram’s sidewall having a second sidewall portion with taper to be a sidewall with second sidewall portion having an inner diameter that increases gradually in a proximal direction to the open proximal end, and the outer diameter of the barrel be the same along each of the first sidewall portion and the second sidewall portion, since applicant has not disclosed that having such an embodiment solves any stated problem or is for any particular purpose and it appears that the device would perform equally well to vent air from the syringe barrel with either design. Furthermore, absent a teaching as to the criticality of the aforementioned embodiment, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the sidewall having a second sidewall portion with taper of Ingram to be a sidewall with second sidewall portion having an inner diameter that increases gradually in a proximal direction to the open proximal end, and the outer diameter of the barrel be the same along each of the first sidewall portion and the second sidewall portion, the embodiment as disclosed by Lum, wherein this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Furthermore, the modification of Ingram in view of the teachings of Lum would result in the gap between the interior surface of the sidewall and the stopper increasing gradually in a proximal direction to the open proximal end proportionally to said gradual increase of the inner diameter of the second sidewall portion in a proximal direction to the open proximal end, such that the gap increases gradually in a proximal direction to the open proximal end when the gap exists between the barrel and the stopper when the stopper is pulled into the taper of the air purge zone.
	Ingram also fails to disclose wherein the second sidewall portion includes a plurality of air venting grooves embedded within the interior surface of the second sidewall portion. Grabenkort teaches a syringe barrel (10) (Grabenkort Figs. 1-3) comprising a sidewall having an interior surface (19) defining a chamber (30), the sidewall having a first sidewall portion (portion of barrel 10 not including enlarged diameter portion 20) and a second sidewall portion (20); the second sidewall portion (20) including a plurality of air venting grooves (22) embedded within the interior surface of the second sidewall portion (20) which permit vapor to be evacuated from the chamber (30) as a piston (34) is pushed through the second sidewall portion (20) (Grabenkort Col. 4 Line 12 to Col. 5 Line 23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the second sidewall portion to include a plurality of air venting grooves embedded within the interior surface of the second sidewall portion as disclosed by Grabenkort thus permitting vapor to be evacuated from the chamber as the piston is pushed through the second sidewall portion.

    PNG
    media_image1.png
    562
    348
    media_image1.png
    Greyscale


Re Claim 3, Ingram in view of Lum and Grabenkort discloses all of the limitations of Claim 1. Ingram further discloses wherein the stopper (75) forms a releasable fluid-tight seal with the first sidewall portion (52-2) of the barrel (50’) when the distal end (72) of the plunger rod (70’) is disposed within the first sidewall portion (52-2) (Ingram ¶ 0033).

Re Claim 4, Ingram in view of Lum and Grabenkort discloses all of the limitations of Claim 3. Ingram further discloses wherein stopper (75) breaks the releasable fluid-tight seal between the stopper (75) and the first sidewall portion (52-2) of the barrel (50’) when the distal end (72) of the plunger rod (70’) is disposed within the second sidewall portion (80) (Ingram ¶ 0034).

Re Claim 5, Ingram in view of Lum and Grabenkort discloses all of the limitations of Claim 4. Ingram further discloses wherein upon movement of the plunger rod (70’) in a distal direction from the second sidewall portion (80) towards the first sidewall portion (52-2), the releasable fluid-tight seal is re-formed upon contact of the stopper (75) with the first sidewall portion (52-2) allowing the liquid within the chamber (52) to be expelled through the open passageway of the tip (58) in fluid communication with said chamber (52) (Ingram ¶ 0033-0034).

Re Claim 8, Ingram in view of Lum and Grabenkort discloses all of the limitations of Claim 1. Ingram further discloses a method for filling a medical device with a liquid, comprising: submerging the tip (58) of the syringe barrel (50’) in a liquid; drawing an air source and the liquid into the chamber (52) prior to reaching the second sidewall portion (80) of the syringe barrel (50’); evacuating the air source from the chamber (52) by moving the plunger rod (70’) in a proximal direction past the second sidewall portion (80) of the barrel (50’) to allow the stopper (75) to break the releasable fluid-tight seal between the stopper (75) and the interior surface of the sidewall (52-1) of the barrel (50’) when the stopper (75) reaches the gap (80-2) formed by the second sidewall portion (80) for permitting air to vent from the chamber (52) and preventing liquid from exiting the chamber (52); and re-forming the releasable fluid-tight seal upon contact of the stopper (75) with the first sidewall portion (52-2) allowing the liquid within the chamber (52) to be expelled through the open passageway of the tip (58) in fluid communication with said chamber (52) (Ingram ¶ 0032-0033).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grabenkort (USPN 5,779,668) in view of Jansen (USPGPub 2018/0304012). 

Re Claim 20, Grabenkort teaches all of the limitations of Claim 9. Grabenkort fails to disclose wherein each of the plurality of air venting grooves independently has a width in a range of from 0.025 mm to 2.0 mm. Jansen teaches a syringe barrel (10) (Jansen Fig. 1) comprising a plurality of air venting grooves (14) wherein the plurality of air venting grooves (14) independently has a width in a range of from 1 mm to 4 mm (Jansen ¶ 0022-0023). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 1 mm to 4 mm substantially overlaps and thus anticipates the claimed range of 0.025 mm to 2.0 mm. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Grabenkort (USPN 5,779,668) in view of Williams et al. (USPGPub 2008/0171994). 

Re Claim 21, Grabenkort teaches all of the limitations of Claim 9. Grabenkort fails to disclose wherein each of the plurality of air venting grooves independently has a width that increases gradually in a proximal direction to the open proximal end. Williams teaches a syringe barrel (1) (Williams Fig. 1A) comprising a plurality of venting grooves (30) wherein each of the plurality of air venting grooves (30) independently has a width that increases gradually in a proximal direction to an open proximal end (15) for gradually and at least partially interrupting the sealing engagement between a piston member (20) and a sidewall (11) as a piston (20) is moved therethrough (Williams ¶ 0023). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the plurality of venting grooves to have a width that increases gradually in a proximal direction to the open proximal end as disclosed by Williams for gradually and at least partially interrupting the sealing engagement between a piston member and a sidewall as a piston is moved therethrough.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3-5 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments filed 07/14/2022 with respect to objection to Claim 1 have been fully considered and are persuasive. Due to amendments of Claim 1, the claim objection of Claim 1 is hereinafter withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783